DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A (fig 2), claims 14-17, 21-22 in the reply filed on 08 November 2021 is acknowledged.
Claims 1-13 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 November 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The first recitation of an acronym in the specification should include the spelled out phrase, i.e. “ASV” appears in [0054] while the acronym is not defined until [0075].

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites the limitation "ASV" in step c1. The first recitation of an acronym in a claim should include the spelled out phrase, i.e. --anti-surge valve (ASV)-- per the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimum speed” in claim 21 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “gradually” in claim 21, steps c3 and c6 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “suction pressure targets” in claim 21, step c7 is a relative term which renders the claim indefinite. The term “suction pressure targets” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 21 recites the limitation "the s" in step c1, c5, and c7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first heat exchanger zone" in steps c2 and c4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the sub-cooling refrigerant stream" in step c2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the chilled feed gas stream" in step c4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the compressed sub-cooling loop refrigerant" in step c5.  There is insufficient antecedent basis for this limitation in the claim.
The term “gradually” in claim 22 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 21 recites “the circulation rate of the primary loop refrigerant and the circulation rate of the sub-cooling loop refrigerant at a operating pressures and turndown rate conditions” is indefinite for the following reasons:
The phrase “a operating pressures” is grammatically incorrect and should read --an operating pressure-- OR --operating pressures--. The mixture of singular and plural makes it unclear if the two refrigerant loops have the same operating pressure or different operating pressures. For examination purposes, the examiner is interpreting “a operating pressures” to be multiple, but unspecified operating pressures.
The claimed “operating pressure(s)” is/are not defined by the specification. The specification uses the phrase “design pressure”, which is also not defined. It is therefore unclear what pressure is claimed.
The phrase “turndown rate conditions” is unclear and is not defined by the specification. The common meaning of “turndown rate” or “turndown ratio” is a ratio between a maximum and minimum value in a system. A condition in which a system is operating at a maximum and minimum does not make sense. For examination purposes, the examiner is interpreting “turndown rate conditions” as a minimum operating condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180017320 A1 Bahari et al. (hereafter Bahari) in view of US 20090217701 A1 Minta et al. (hereafter Minta).

Regarding claim 14, Bahari teaches a method for start-up ([0006] “However, before it is ready for normal operation of cooling and/or liquefying the hydrocarbon stream, the cryogenic heat exchanger needs to be cooled down, e.g. as part of a plant start-up routine”) of a system for liquefying a feed gas stream comprising natural gas ([0002] “In various embodiments specifically disclosed herein, the cryogenic heat exchanger is adapted to liquefy a hydrocarbon stream, such as a natural gas stream”), the system having a refrigerant system (refrigerant recirculation circuit 10), the method comprising:
(a) pressurizing the refrigerant system ([0148] “Since the closing of recycle valve 12 affects the compressor suction pressure, this pressure is preferably monitored to not go below a recommended limit, such as e.g. 1.8 barg. Closing the recycle valve decreases the suction pressure as well. Therefore, the closing of the recycle valve is made conditional to avoid causing the suction pressure to go below predetermine target value. The objective is to maintain a ramp (increase) on the discharge pressure by closing the recycle valves steadily while monitoring surge deviation. When the surge deviation is below the considered minimum level”);
(d) ramping up a flow rate of the feed gas stream ([0160] “During normal operation after the main cryogenic heat exchanger has been cooled down, a gaseous, preferably methane-rich hydrocarbon feed stream is supplied at elevated pressure through supply conduit 20 to the first tube side 29 of the main cryogenic heat exchanger 100 at its warm end 33. The hydrocarbon feed stream passes through the first tube side 29 where it is cooled, liquefied and optionally sub-cooled, against a mixed refrigerant (MR) evaporating in the shell side 110 forming spent refrigerant. The resulting liquefied hydrocarbon stream is removed from the main cryogenic heat exchanger 100 at its cold end 50 through conduit 40. The flow of the hydrocarbon stream through the system may be controlled, e.g. using rundown valve 44 provided in conduit 40”) and circulation rates of the refrigerant systems ([0148] “The objective is to maintain a ramp (increase) on the discharge pressure by closing the recycle valves steadily while monitoring surge deviation.”)
While Bahari does not explicitly teach a refrigerant system comprising a primary cooling loop and a sub-cooling loop, and therefore does not teach (b) starting and establishing circulation in the primary cooling loop (c) starting and establishing circulation in the sub-cooling loop, Minta teaches a refrigerant system comprising a primary cooling loop (sub-cooling loop 6) and a sub-cooling loop (expander loop 5).
The combined teachings teach (b) starting and establishing circulation in the primary cooling loop (c) starting and establishing circulation in the sub-cooling loop as stated above, since Bahari teaches starting and establishing circulation in the refrigerant system ([0148] “Since the closing of recycle valve 12 affects the compressor suction pressure, this pressure is preferably monitored to not go below a recommended limit, such as e.g. 1.8 barg. Closing the recycle valve decreases the suction pressure as well. Therefore, the closing of the recycle valve is made conditional to avoid causing the suction pressure to go below predetermine target value. The objective is to maintain a ramp (increase) on the discharge pressure by closing the recycle valves steadily while monitoring surge deviation. When the surge deviation is below the considered minimum level”) and Minta teaches a refrigerant system comprising a primary cooling loop (sub-cooling loop 6) and a sub-cooling loop (expander loop 5).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the primary cooling loop and sub-cooling loop taught by Minta into the system for liquefying a feed gas stream comprising natural gas taught by Bahari to further reduce the temperature of the liquefied natural gas ([0029] “The principal function of heat exchange area 55 is to sub-cool the feed gas stream. Thus, in heat exchange area 55 feed gas stream 10 is sub-cooled by sub-cooling loop 6 (described below) to produce sub-cooled stream 10a.”)

Regarding claim 15, the combined teachings teach the method of claim 14 as stated above, and Minta teaches step (a) comprises:
a1. providing the feed gas stream at a pressure less than 1,200 psia ([0025] “In FIG. 1, feed gas stream 10 enters the liquefaction process at a pressure less than about 1200 psia”);
a2. pressurizing a sub-cooling refrigerant in the sub-cooling loop to at most 90% of a lowest design pressure ([0012] “providing a refrigerant at a pressure of less than 1,000 psia; compressing said refrigerant to a pressure greater than or equal to 1500 psia” where 1500 psia is the operating pressure which is necessarily less than design pressure and 1000 psia is less than ninety percent of 1500 psia and therefore less than ninety percent of design pressure) of the sub-cooling loop. 
While Bahari teaches restricting or closing circulation through the refrigerant loop thereafter ([0138] “Once the initial opening step 506 is finished the automated cold cool down procedure comprises performing an adjustment step 507 which comprising simultaneously [0139] adjusting and closing recycle valve (509)”); and
Minta further teaches step a3. feeding the feed gas stream to the primary cooling loop, forming a primary loop refrigerant ([0025] “Before it is passed to a heat exchanger, a portion of feed gas stream 10 is withdrawn to form side stream 11, thus providing, as will be apparent from the following discussion, a refrigerant at a pressure corresponding to the pressure of feed gas stream 10, namely any of the above pressures, including a pressure of less than about 1000 psia. Thus, in the embodiment shown in FIG. 1, a portion of the feed gas stream is used as the refrigerant for expander loop 5.”), until the primary cooling loop is pressurized to a pressure of at most 90% of a lowest design pressure of the primary cooling loop (as Minta specifically teaches a primary cooling loop (expander loop 5) “a refrigerant at a pressure corresponding to the pressure of feed gas stream 10”, the above rejection of the sub-cooling loop pressure applies to the primary cooling loop, i.e. ([0012] “providing a refrigerant at a pressure of less than 1,000 psia; compressing said refrigerant to a pressure greater than or equal to 1500 psia” where 1500 psia is the operating pressure which is necessarily less than design pressure and 1000 psia is less than ninety percent of 1500 psia and therefore less than ninety percent of design pressure).

Regarding claim 16, the combined teachings teach the method of claim 15 as stated above, and Minta teaches the sub-cooling refrigerant comprises nitrogen ([0005] “The refrigerants used may be a mixture of components such as methane, ethane, propane, butane, and nitrogen in multi-component refrigeration cycles. The refrigerants may also be pure substances such as propane, ethylene, or nitrogen in "cascade cycles."”).

Regarding claim 17, the combined teachings teach the method of claim 15 as stated above, and Minta teaches the sub-cooling refrigerant (expander loop 5) is pressurized using a sub-cooling loop compressor ([0029] “Upon exiting heat exchange area 50, expanded refrigerant stream 13 is fed to compression unit 60 for pressurization to form stream 14”).

Regarding claim 21, the combined teachings teach the method of claim 14 as stated above, and Minta teaches step (c) comprises:
c1. starting the sub-cooling loop compression unit (compression unit 60) with full recycle ([0011] “The vapor fraction of this stream is returned to supplement the cooling provided in the indirect heat exchange steps. The warmed cooling gases from the various sources are compressed and recycled”) through an associated anti-surge valve (ASV), thereby generating a sub-cooling loop compression unit suction pressure lower than, and a sub-cooling loop compression unit discharge pressure higher than, a pressure of the subcooling loop ([0029] “Upon exiting heat exchange area 50, expanded refrigerant stream 13 is fed to compression unit 60 for pressurization to form stream 14, which is then joined with side stream 11”);
c2. routing the sub-cooling refrigerant stream (expander loop 5) to the first heat exchanger zone (heat exchange area 50) to warm at least part of a refrigerant circulating in the primary cooling loop (sub-cooling loop 6), thereby forming a cooled sub-cooling refrigerant stream ([0030] “After cooling, the re-compressed sub-cooling refrigerant stream is passed to heat exchange area 50 where it is further cooled by indirect heat exchange with expanded refrigerant stream 13”);
c3. permitting the cooled sub-cooling refrigerant stream (expander loop 5) to be depressurized and chilled, thereby forming an expanded sub-cooling refrigerant stream ([0027] “Cooled compressed refrigerant stream 12 is then passed to expander 40 where it is expanded and consequently cooled to form expanded refrigerant stream 13”);
c4. passing the expanded sub-cooling refrigerant stream (expanded refrigerant stream 13) to the first heat exchanger zone ([0028] “Expanded refrigerant stream 13 is passed to heat exchange area 50 to provide at least part of the refrigeration duty for heat exchange area 50”) to cool at least part of the chilled feed gas stream (feed gas stream 10) by indirect heat exchange, thereby forming a warm sub-cooling refrigerant stream ([0029] “Upon exiting heat exchange area 50, expanded refrigerant stream 13 is fed to compression unit 60 for pressurization to form stream 14”);
c5. compressing the warm sub-cooling refrigerant stream in the sub-cooling loop compression unit (compression unit 60) to produce the compressed sub-cooling loop refrigerant ([0029] “Upon exiting heat exchange area 50, expanded refrigerant stream 13 is fed to compression unit 60 for pressurization to form stream 14”);
c6. increasing the discharge pressure of the sub-cooling loop compression unit ([0026] “Side stream 11 is passed to compression unit 20 where it is compressed to a pressure greater than or equal to about 1500 psia, thus providing compressed refrigerant stream 12. Alternatively, side stream 11 is compressed to a pressure greater than or equal to about 1600 psia”);
c7. adding sub-cooling coolant to the sub-cooling loop ([0026] “Side stream 11 is passed to compression unit 20 where it is compressed to a pressure greater than or equal to about 1500 psia, thus providing compressed refrigerant stream 12”) to maintain suction pressure targets of the sub-cooling loop compression unit during start-up ([0029] “Upon exiting heat exchange area 50, expanded refrigerant stream 13 is fed to compression unit 60 for pressurization to form stream 14, which is then joined with side stream 11. It will be apparent that once expander loop 5 has been filled with feed gas from side stream 11, only make-up feed gas to replace losses from leaks is required, the majority of the gas entering compressor unit 20 generally being provided by stream 14”);
c8. starting companders (interpreted per instant specification [0042] as “one or more compressors and one or more expanders”) in the sub-cooling loop ([0027] “expander 40 is a work-expansion device, such as gas expander producing work that may be extracted and used for compression”) when a circulation rate of the sub- cooling loop reaches a minimum required flow for compander operation; and
c9. establishing steady state operation of the system, with the circulation rate of the primary loop refrigerant ([0030] “Expanded flash vapor stream 18 (the sub-cooling refrigerant stream) is then returned to compression unit 90 where it is re-compressed to a higher pressure and warmed. After exiting compression unit 90, the re-compressed sub-cooling refrigerant stream is cooled in cooler 31, which can be of the same type as cooler 30, although any type of cooler may be used. After cooling, the re-compressed sub-cooling refrigerant stream is passed to heat exchange area 50 where it is further cooled by indirect heat exchange with expanded refrigerant stream 13, sub-cooling refrigerant stream 18, and, optionally, flash vapor stream 16. After exiting heat exchange area 50, the re-compressed and cooled sub-cooling refrigerant stream is expanded through expander 41 to provide a cooled stream which is then passed through heat exchange area 55 to sub-cool the portion of the feed gas stream to be finally expanded to produce LNG”) and the circulation rate of the sub-cooling loop refrigerant ([0027] “After exiting compression unit 20, compressed refrigerant stream 12 is passed to cooler 30 where it is cooled by indirect heat exchange with a suitable cooling fluid to provide a compressed, cooled refrigerant. In one or more embodiments, cooler 30 is of the type that provides water or air as the cooling fluid, although any type of cooler can be used. The temperature of compressed refrigerant stream 12 as it emerges from cooler 30 depends on the ambient conditions and the cooling medium used and is typically from about 35.degree. F. to about 105.degree. F. Cooled compressed refrigerant stream 12 is then passed to expander 40 where it is expanded and consequently cooled to form expanded refrigerant stream 13”) at design pressure.

Regarding claim 22, the combined teachings teach the method of claim 21 as stated above, and Minta teaches step (d) comprises:
d1. ramping up a feed gas rate ([0031] “for clarity and ease of illustration, the feed gas stream will be referred to as feed gas stream 10 unless otherwise indicated, with the understanding that passage through heat exchange areas, the taking of side streams, and other modifications will produce temperature, pressure, and/or flow rate changes to feed gas stream 10”) and the circulation rates of the primary cooling loop (sub-cooling loop 6) and the sub-cooling loop ([0026] “Side stream 11 is passed to compression unit 20 where it is compressed to a pressure greater than or equal to about 1500 psia, thus providing compressed refrigerant stream 12. Alternatively, side stream 11 is compressed to a pressure greater than or equal to about 1600 psia”) to desired flow rates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-6412302-B1		Foglietta; Jorge H. discloses a process for producing a liquefied natural gas stream using multiple expanded refrigerants.
US-20120289407-A1	Nelson; Eric D discloses a natural gas liquefaction facility using cascaded refrigerant systems.
US-20180058753-A1	Mak; John discloses methods for cooling natural gas at a liquefaction plant using multiple expanded refrigerant systems.
US-20140190205-A1	Bonnissel; Marc discloses methods for cooling natural gas in a liquefaction facility.
US-6023942-A		Thomas; Eugene R. discloses a process for liquefying natural gas using multiple refrigeration stages.
US-6016665-A		Cole; Eric T. discloses a process for natural gas liquefaction system using both series and cascaded refrigeration systems.
US-5651269-A		Prévost; Isabelle discloses a method and apparatus for liquefying natural gas using multiple refrigerant systems.
US-2535148-A		ARTHUR MARTIN HENRY discloses a method of storing liquefied natural gas.
US-20180038643-A1	ROESCH; Alexander discloses an integrated method for the production of liquefied natural gas and syngas including multiple refrigerant systems.
US-20150300735-A1	Valencia; Jaime A discloses a method and system for starting up a natural gas distillation tower including multiple refrigerant systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763